Citation Nr: 0204793	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  98-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his neighbor K.R.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  A psychiatric disorder was not present in service, and a 
psychosis was not manifested within a year after the 
veteran's discharge from active duty.

2.  The veteran was not involved in combat during service.

3.  The existence of an in-service stressor is not 
corroborated by service records or other credible evidence.  

4.  The veteran's accounts of his claimed stressors during 
his active service are not credible.

5.  The diagnosis of PTSD is not supported by credible 
evidence of an in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder as the result 
of traumatic incidents during his active duty service. 

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  Discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claim and what evidence was of 
record, and complied with the VA's notification requirements.  
In particular, the RO wrote to the veteran and advised him of 
the type of information necessary for confirmation of his 
claimed stressors.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOC.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The veteran had a hearing.  All relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains the veteran's service medical and 
personnel records.  Post-service treatment records have also 
been obtained.  The RO was unable to attempt to verify the 
veteran's claimed stressors as he failed to give specific 
information about the claimed stressors such as the names of 
individuals and dates of occurrence.  

The veteran has been afforded examinations by the VA to 
assess the nature and etiology of his disabilities.  With 
regard to the adequacy of the examinations, the Board notes 
that the examination reports reflect that the examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted examinations, and offered 
appropriate assessments and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional evidence which exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of such disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened and before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective March 7, 1997).  
If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).  [The Board notes that 
38 C.F.R. § 3.304(f) was again amended effective March 7, 
2002; however, the changes pertain primarily to claims 
involving personal assaults.  The veteran's contentions do 
not involve a personal assault.]  

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  Therefore, the Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have changed 
from an objective ("would evoke ... in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger post-traumatic stress disorder, to a subjective 
standard.  The criteria now require exposure to a traumatic 
event and response involving intense fear, helplessness, or 
horror.  The question of whether a claimed stressor was 
severe enough to cause PTSD in a particular individual is now 
a clinical determination for the examining mental health 
professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

III.  Background Information

The veteran's DD 214 shows that he was served in the United 
States Army from July 1965 to July 1968.  His military 
occupational specialty was medical aid man.  His awards 
included the National Defense Service Medal, the Armed Forces 
Expeditionary Medal, the Parachute Badge, and the Ranger Tab.  
Service personnel records show that he had service in the 
Dominican Republic from March 23, 1966, to August 12, 1966.  
During that period of time he was assigned to the Company A, 
307th Engineering Battalion.  

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  The report of a 
medical history given by the veteran in June 1968 for the 
purpose of his separation from service shows that he denied 
having nervous trouble of any sort.  The report of a medical 
examination conducted for the purpose of the veteran's 
release from active duty shows that psychiatric evaluation 
was normal.  

The veteran filed an original claim for disability 
compensation in July 1972, but the only disabilities which he 
mentioned at that time were physical rather than mental.  The 
veteran did not raise a claim for service connection for a 
psychiatric disorder until a statement in support of claim 
dated in May 1992 in which he reported having PTSD.  The RO 
wrote a letter to the veteran in June 1992 requesting that he 
supply information regarding his claimed stressor, such as 
the date, the unit assignment at the time of the event, and 
the names of persons who were killed or wounded.  The veteran 
did not reply to the letter.  

The earliest post service medical evidence reflecting the 
presence of a psychiatric disorder is a VA hospital summary 
dated in May 1992.  The diagnoses included continuous alcohol 
dependence, generalized and anxiety, and possible post-
traumatic stress disorder.  In the summary, it was noted that 
the veteran reported that during military service he served 
as a medic in the Dominican Republic and was exposed to 
wounded, sick and dying to the point that these memories 
disrupted his sleep, reduced his tolerance for any stress, 
and reduced his impulse control.   

The report of a combat stress rehabilitation program 
questionnaire submitted by the veteran in September 1992 
shows that he reported that someone named Walter Wakers 
"took one in the face" and "was next to me."  

The report of a post-traumatic stress disorder examination 
conducted by the VA in September 1992 shows that the veteran 
gave a history of service in the Dominican Republic, and said 
that he was almost killed at times.  He reported that he saw 
many people hurt and dead, both Americans and Dominicans.  He 
said that he had a constant fear of dying, and had stayed at 
a compound with a guard post and wire around it.  He also 
said that occasionally a sniper fired.  He reported that 
sometimes they would go out on search missions, but were 
never overrun or fired upon.  He said that he was down there 
about seven months.  He never served in Vietnam.  He reported 
that he started having problems in 1972 and had bad dreams of 
people getting shot.  He told of people who were cut in half 
by machine gun fire in Vietnam.  When asked about this in 
detail, he said he had been informed of this and that he 
tended to blend all this together as if it involved places 
that he had been.  He also said that one time a man sitting 
next to him got shot, and this was Bob Hart who was a friend 
of his in the Dominican Republic, but he did not see it 
happen and did not see him until later when he was on a 
stretcher.  The veteran also gave a history of undergoing 
alcohol treatment, after having blackouts and three public 
intoxication charges.  Following mental status examination, 
the impression was alcoholism chronic moderately severe.  The 
examiner commented that he did not see enough information to 
cause him to conclude that the veteran had PTSD.  

The RO denied service connection for post-traumatic stress 
disorder in a decision of November 1992.  The veteran 
subsequently reopened his claim in July 1993.  

A VA hospital discharge summary dated in July 1993 shows that 
the diagnosis was anxiety disorder not otherwise specified, 
with generalized and post-traumatic stress disorder features.  
It was noted that he gave a history of two or three GIs being 
killed in the Dominican Republic while he was there, but he 
had not known them.  He further stated that he was fired on 
by sniper fire in the Dominican Republic.  The treating 
physician had the impression that the veteran had many 
symptoms consistent with post-traumatic stress disorder, but 
some were vague and others were inconsistent.  

VA outpatient mental health clinic records show that the 
veteran's diagnoses have included post-traumatic stress 
disorder.  For example, a note dated in August 1996 
specifically indicates that the veteran fully meets the 
criteria for PTSD on interview.  Another note dated in August 
1996 shows that the veteran reported seeing a man shot by an 
incoming round, and reported a near miss experience while he 
was in camp.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in July 1997 shows that the veteran 
reported a history of service in the Dominican Republic in 
1966 and 1967 for seven months.  He said that he was attached 
to an engineers unit, and he was not wounded or a prisoner of 
war, and they were not overrun.  He said that he did not 
recall killing anyone.  He reported that he lost a friend 
named Walker who was shot while riding in the back of a 
truck.  He was shot in the face by a sniper.  The veteran 
said that he lost no other friends.  He reported that he came 
close to being shot and shells hit at their feet, so they got 
on the ground and stayed low.  He also reported that they 
would go on patrol, but were not allowed to have ammunition 
for their rifles.  He also said that he almost drowned in a 
river.  It was further noted that the veteran reported that 
after service he had spent three years in prison after being 
prosecuted for a $75,000 theft.  Following mental status 
examination, the impressions were (1) anxiety, mild; (2) 
depression; and (3) major alcohol dependency and abuse by 
history.  The examiner stated that he did not see enough 
stressors in the Dominican Republic to make a case for PTSD.  

A notice of favorable decision from the Social Security 
Administration dated in September 1997 shows that the veteran 
was found to be disabled due to post-traumatic stress 
disorder and alcoholism in remission.  

During a hearing held in February 2002, the veteran testified 
that during service he was in the Dominican Republic where he 
was assigned to a unit that built bridges and cleared landing 
strips.  He also reported that they did a lot of patrols in 
the mountains looking for rebels.  He recounted that once 
when they were on patrol they received sniper fire and 
another soldier who was sitting on the veteran's right side 
was killed.  The veteran said that he thought that the guy 
was in the 505th Infantry.  He also said that he thought that 
the man's name was Walter, but that he did not know a full 
name.  

IV.  Analysis

The veteran's service medical records are completely negative 
for complaints or diagnosis of a psychiatric disorder.  The 
earliest diagnosis of a psychiatric disorder was in 1992, 
many years after the veteran's separation from service.  
There is no medical evidence linking the current diagnosis of 
depression or an anxiety disorder to service.  The Board also 
notes that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, the Board finds that a psychiatric 
disorder was not present during service, and a psychosis was 
not manifest within a year after the veteran's separation 
from service (so as to permit application of chronic disorder 
presumptions afforded for psychoses).

Regarding the veteran's claim that he developed PTSD as a 
result of service, the Board finds that at least some of the 
medical evidence which has been obtained reflects that PTSD 
has been diagnosed.  Significantly, however, the evidence of 
record does not establish that the veteran was exposed to a 
stressor in service.  The veteran reported his claimed 
stressors in the course of VA examinations, as summarized 
above.

However, he has provided no corroborating evidence to support 
the assertions that he witnessed such events during his 
active service, and his service personnel records do not 
support his assertions.  The RO has not been able to attempt 
to verify the claimed stressors as the veteran has not 
provided specific enough information.  The Board finds that a 
remand for further searching is not warranted.  In this 
regard, the Board notes that the veteran has provided no 
specific details from which meaningful research could be 
performed to confirm this stressor, such as the approximate 
date of the claimed stressors.  As noted above, the veteran 
has failed to respond to a letter from the RO requesting 
details of the claimed stressors including dates of 
occurrence.  The Court has stated that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). See also Zarycki v. Brown, 6 Vet. App. 91, 
100 (1993).  Therefore, no further assistance to the veteran 
with development of evidence regarding the claimed stressor 
is required.

The veteran's available service records do not demonstrate 
that he engaged in combat with the enemy.  The veteran's DD 
Form 214 shows that his military occupational specialty was 
medical aid man.  This is not an occupational specialty which 
ordinarily involves exposure to combat or any other stressful 
activity.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(in which the Court held that an appellant's military 
specialty of cannoneer did not demonstrate that his duties 
exposed him to a more than ordinary stressful environment).  
See also Hayes v. Brown, 3 Vet. App. 7 (1991) (in which the 
Court held that in light of the veteran's noncombat 
assignment to a construction engineering company, it was 
reasonable for the Board to require corroboration of the 
veteran's claimed stressors).

The DD 214 does not show that the veteran received any 
commendations or medals denoting combat.  Although the 
veteran had service in the Dominican Republic during a 
reported period of rebel activity, service in a combat zone 
does not show, per se, that the veteran was involved in 
combat with the enemy, i.e. "that the veteran personally 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality." VAOPGCPREC 12-99 (October 18, 1999).  Thus, 
the veteran's service personnel records do not provide any 
support for his claim of service connection for PTSD as they 
do not demonstrate that he engaged in combat and do not 
provide any verification of any of his claimed stressors.

In reviewing the veteran's contentions and statements since 
his active service, the Board finds that his assertions 
regarding his claimed stressors are not credible.  The 
veteran's reports of stressors have varied, and these 
inconsistencies render the accounts suspect.  In this regard, 
the Board notes that during the initial mental examination in 
September 1992 the veteran reported one name (Bob Hart) for 
the man who he claimed was killed; however, later in the 
later VA mental examination of July 1997 he reported another 
name (Walker).  Also, on examination in September 1992 he 
reported that the person who had been killed had been his 
friend, but in the VA hospital summary of July 1993 he stated 
that he had not known the two or three GI's who had been 
killed.   

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.

In summary, the record does not corroborate the veteran's 
accounts of the stressful incidents he claims he was exposed 
to during his active service.  Although PTSD has been 
diagnosed, the question of whether he was exposed to a 
stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's statements 
of exposure to combat simply because treating medical 
providers have done so. Wood, 1 Vet. App. at 193.  There are 
no confirmed stressors.  The statements from the veteran have 
been found to be not credible.  As a result, under 38 C.F.R. 
§ 3.304(f), the diagnoses of PTSD cannot form the groundwork 
necessary to support the veteran's claim.  The Board finds 
that the evaluations which produced diagnoses of PTSD relied 
on unconfirmed stressors grounded in the veteran's statements 
that are not credible.  VA treating psychiatrists clearly 
based the diagnosis of PTSD on unconfirmed stressors.  
Establishing service connection for PTSD requires both a 
medical diagnosis of that disability and credible supporting 
evidence that the claimed in-service stressor actually 
occurred (as well as competent evidence of a nexus between 
the two).  38 C.F.R. § 3.304(f).  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See Cohen 10 Vet. App. at 145 (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  In the absence of 
credible supporting evidence of a stressor, the diagnosis of 
PTSD by a medical professional is insufficient to establish 
service connection for such disorder.  



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

